Citation Nr: 0711216	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-24 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a workshop, equipment and supplies to continue 
matting and framing pursuits under Chapter 31, Individual 
Independent Living Program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Senior Counsel


INTRODUCTION

The veteran had active service from September 1981 to June 
1982 and from July 1984 to November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Vocational Rehabilitation and 
Counseling Division (VR&C) in Denver, Colorado, which denied 
the veteran's request for financial assistance to build a 
workshop in his backyard and to purchase equipment and 
supplies for his matting and framing pursuits.  

The veteran appeared at a video conference hearing before the 
undersigned in January 2007.  The hearing transcript is of 
record.


FINDING OF FACT

Building a workshop in the veteran's backyard and purchasing 
tools and equipment for his matting and framing pursuits is 
not necessary to improve the veteran's independence in daily 
living.


CONCLUSION OF LAW

Criteria for entitlement to a workshop and equipment and 
supplies for matting and framing pursuits, pursuant to 
Chapter 31, Individual Independent Living Program, have not 
been met.  38 U.S.C.A. §§ 3104, 3109, 3120 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 21.76(a)(2), 21.160, 21.162 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] do not apply to this appeal.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to certain cases, pointing out that the statute at 
issue in such cases (Chapter 53) was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  As the statute at issue in this matter is not found 
in Chapter 51, rather, it is found in Chapter 31, the VCAA is 
inapplicable.

The veteran contends that he is unable to obtain and retain 
substantially gainful employment and is unable to participate 
in VA's vocation rehabilitation program because of his 
service-connected disabilities.  As a consequence, he asserts 
that VA should provide a working environment and supplies so 
that he can continue matting and framing pursuits.  The 
veteran also asserts that he was told that VA would award 
$25,000 to each veteran for equipment and supplies under an 
Individual Independent Living Program (IILP).

The Secretary may conduct programs of independent living 
services for severely handicapped persons.  See 38 U.S.C.A. § 
3120(a).  The Secretary may also provide a program of 
independent living services and assistance under this section 
only to a veteran who has a serious employment handicap 
resulting in substantial part from a service-connected 
disability, and it has been determined that the achievement 
of a vocational goal is not currently feasible.  See 38 
U.S.C.A. § 3120(b).

The purpose of independent living services is to assist 
eligible veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service- and nonservice-connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans.  
See 38 C.F.R. § 21.1609(a). 

The term independence in daily living means the ability of a 
veteran, without the services of others or with a reduced 
level of the services of others to live and function within 
the veteran's family or community.  See 38 C.F.R. § 
21.160(b). Independent living services may be furnished:  (1) 
as part of a program to achieve rehabilitation to the point 
of employability; (2) as part of an extended evaluation to 
determine the current reasonable feasibility of achieving a 
vocational goal; (3) incidental to a program of employment 
services; or (4) as a program of rehabilitation services for 
eligible veterans for whom achievement of a vocational goal 
is not currently reasonably feasible.  This program of 
rehabilitation services may be furnished to help the veteran: 
(i) function more independently in the family and community 
without the assistance of others or a reduced level of the 
assistance of others; (ii) become reasonably feasible for a 
vocational rehabilitation program; or (iii) become reasonably 
feasible for extended evaluation.  See 38 C.F.R. § 21.160(c). 

The services which may be authorized as part of an IILP 
include:  (1) any appropriate service which may be authorized 
for a vocational rehabilitation program as that term is 
defined in Section 21.35(i) except for a course of education 
or training as described in Section 21.120; and (2) 
independent living services offered by approved independent 
living centers and programs which are determined to be 
necessary to carry out the veteran's plan including:  (i) 
evaluation of independent living potential; (ii) training in 
independent living skills; (iii) attendant care; (iv) health 
maintenance programs; and (v) identifying appropriate housing 
accommodations.  See 38 C.F.R. § 21.160(d). 

A program of independent living services and assistance is 
approved when:  (1) VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) VA 
determines that the veteran's independence in daily living 
can be improved, and the gains made can reasonably be 
expected to continue following completion of the program; (3) 
all steps required by Sections 21.90 and 21.92 of this part 
for the development and preparation of an IILP have been 
completed; and (4) the VR&C Officer concurs in the IILP.  See 
38 C.F.R. § 21.162(a).

The veteran is currently service-connected for post-traumatic 
stress disorder and a 100 percent disability rating is in 
effect; he is also service-connected for degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine, currently rated as 40 percent disabling; tinnitus, 
currently rated as 10 percent disabling; and, status-post 
cyst removal of the right leg, currently rated as 
noncompensably disabling.  The veteran's total service-
connected disability rating is 100 percent, effective as of 
April 18, 2002.  

In March 2000, entitlement to vocational rehabilitation 
benefits was granted.  In 2001, the veteran was enrolled as a 
student at the Colorado Technical University.  For medical 
reasons, however, he withdrew from enrollment in the fall of 
2003.  Statements from the veteran's VA staff psychiatrist 
dated in 2003 and 2004 show that the veteran has been unable 
to engage in productive employment and that his disabilities 
have become so severe that he has had inappropriate 
altercations with his family and others, leading him to 
isolate himself for fear of more episodes.  VA outpatient 
treatment reports show continued treatment for psychiatric 
symptoms.  

In a February 2004 Counseling Record Narrative Report 
completed by a counseling psychologist, it was determined 
that the veteran was not a candidate for continued vocational 
rehabilitation as a result of his continued psychiatric 
problems.  As such, it was determined that independent living 
services would be offered.  The psychologist specifically 
found that the veteran had a serious employment handicap.

The veteran credibly testified before the Board that he had 
performed matting and framing as a hobby for twenty-years and 
believed that he could have a successful business if VA 
awarded him compensation to start a business.  He stated that 
he had no difficulty caring for his personal needs or 
performing activities of daily living, but that he would 
prefer to spend his days working.  The veteran testified that 
he could not afford to purchase supplies and materials to 
build a workshop, but believed he could be financially self-
sufficient if VA would award him basically start-up funds for 
a business.  He presented a few of his frames as fine 
examples of the work he was capable of performing with the 
space and materials needed.

Given the evidence as outlined above, the Board finds that 
the veteran has an impairment of employability, that his 
service-connected disabilities materially contribute to such 
impairment, and that he has not overcome the effects of the 
impairment on his employability.  The record also shows that 
the veteran has a serious employment handicap and that the 
achievement of a vocational goal is not currently reasonably 
feasible within a vocational rehabilitation program.  Thus, 
the veteran meets criteria to participate in the IILP.  In 
fact, the veteran's request to receive a computer desk was 
granted and that is not here in dispute as a vocational 
counselor reasoned that the desk would help the veteran 
eliminate clutter and become more organized.  

A careful review of the evidence, including the veteran's 
credible testimony, clearly shows that this veteran believes 
he could perform employment activities if he were awarded 
funds that would allow him to start his own business.  The 
evidence fails to show, however, that building a workshop in 
the veteran's backyard and purchasing the requested equipment 
and supplies are necessary to assist him with functioning 
more independently in his family or community, becoming 
reasonably feasible for a vocational rehabilitation program 
or for an extended evaluation, or that it would be used as 
incidental to a program of employment services, criteria 
necessary for the award of materials through an IILP.  The 
evidence clearly shows that the veteran functions within his 
family and community in that he is capable of performing all 
activities of daily living without assistance and maintains a 
relationship with his wife and friends who are interested in 
his framing pursuits; he has no interest in returning to a 
vocational rehabilitation program.  He simply wants his own 
workshop and materials to work independently.

A workshop with equipment and supplies are not necessary to 
assist the veteran with functioning more independently in his 
family or community.  He is currently able to meet all 
financial obligations, but would like to have income outside 
of his disability compensation.  Based on the evidence of 
record, the Board finds that providing the veteran with a 
workshop, equipment and supplies, will not allow for the 
basic needs such as housing, transportation, personal care, 
financial management or socialization skills because the 
veteran has a home and transportation, has no difficulty with 
personal care or financial management, and is able to 
maintain relationships that having a shop within which to 
work by himself will not aid.  The veteran has repeatedly 
asserted that the matting and framing is a hobby used to help 
him work with his hands so that he will not sit and vegetate; 
he has in no way suggested that the workshop and materials 
will assist him in functioning on a daily basis.

The veteran's March 2004 Individual Independent Living Needs 
Assessment report reflects that he lives at home, drives, 
maintains his own personal hygiene, and that he socializes at 
home and at church.  The report shows that, despite the 
veteran's physical and mental disabilities, he is independent 
in his self-care skills; he enjoys his hobby of matting and 
framing photos and art work; he does his work at a craft shop 
near his home (at his hearing the veteran indicated that the 
shop had closed and that he may obtain other rental space); 
he is supportive of his son and his son's activities; he 
drives independently and provides his own transportation when 
needed; he attends his medical appointments and attends 
church when he desires; and, he has a home exercise program 
consisting of stretching and therapeutic ball exercises.  
Additionally, the record shows that the veteran currently 
receives $2,615 per month for his service-connected 
disabilities.  There is no suggestion in the record that the 
veteran needs financial management assistance.

The veteran's requests for IILP assistance are not necessary 
to help him become reasonably feasible for a vocational 
rehabilitation program or for an extended evaluation, nor can 
they be used as incidental to a program of employment 
services.  As noted, the veteran's disability picture has 
diminished and achievement of a vocational goal is not 
currently reasonably feasible.  Moreover, although the 
veteran testified that he has contacted SCORE and requested 
information pertaining to small businesses, the record 
establishes that the veteran's current matting and framing 
pursuits are recreational and not incidental to a program of 
employment services.  

The Board empathizes with the veteran's plight and is 
cognizant of the severity of his disabilities which were 
incurred during his honorable period of service.  It also 
acknowledges that the veteran may have received incorrect 
information regarding the payment of $25,000 to veterans who 
would like to start their own businesses.  The Board is bound 
in its decisions, however, by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of VA.  See 38 U.S.C.A. § 
7104(c); 38 C.F.R. § 20.101(a).  Accordingly, because the 
record demonstrates that the veteran's matting and framing 
pursuits are desirable as opposed to necessary, the Board 
must find that they are not vital to achieving the goals of 
the IILP.  For this reason, the veteran's request for 
entitlement to a workshop, equipment and supplies to continue 
his matting and framing pursuits under Chapter 31, Individual 
Independent Living Program, must be denied.  


ORDER

Entitlement to a workshop, equipment and supplies to continue 
matting and framing pursuits under Chapter 31, Individual 
Independent Living Program, is denied.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


